Citation Nr: 0807764	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-32 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for scars, status post cesarean section and multiple 
lapartomies, effective July 30, 2001. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The veteran had active military service from March 1987 to 
March 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Waco, Texas. 

The Board notes that a September 2003 Decision Review Officer 
(DRO) decision reduced the veteran's service-connected scar 
disability rating to a noncompensable rating, effective July 
30, 2003.  However, an October 2003 DRO decision restored the 
10 percent disability rating effective July 30, 2001, the 
original effective date. 

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

In August 2006 the Board remanded the issue on appeal to the 
Appeals Management Center (AMC) for further development. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran's service-connected scars, status post 
cesarean section and multiple lapartomies is not manifested 
by a scar that is in an area or areas exceeding 12 square 
inches (77 sq. cm.).



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for scars, 
status post cesarean section and multiple lapartomies have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 
7803, 7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The Board notes that this appeal addresses the "downstream" 
issue of entitlement to an increased initial rating.  In 
September 2001, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing her that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

In August 2006 the RO informed the veteran that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the August 2007 Supplemental Statement of 
the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the December 2002 letter and the 
August 2006 letter satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The August 2006 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letters also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support her claim and of the evidence of record.  
The Board finds that she has accordingly been constructively 
invited to give VA all the relevant evidence in her 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or her representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the September 2003 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in August 2006.  Further, the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

With regard to the increased evaluation claim(s) included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the August 2006 VCAA 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
veteran was notified that she needed to submit evidence of 
worsening that could include specific medical evidence, as 
well as lay evidence from other individuals.

The Board is aware that the August 2006 VCAA letter did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the veteran's 
January 2007, March 2007, and April 2007 VA examination(s) 
that paralleled the relevant diagnostic criteria.  These 
examinations, as well as the veteran's access to his VA 
examination reports (indicated in his representative's 
statements, as the claims file had been reviewed by the 
representative), reflect that a reasonable person could have 
been expected to understand in this case what was needed to 
substantiate the claim.  Moreover, as the veteran discussed 
her service-connected disability(ies) in terms of relevant 
symptomatology in her statements, and as she described the 
functional effects of her disabilities on her everyday life 
in support of her claims during his examination(s), the Board 
is satisfied that she had actual knowledge of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the September 2003 SOC was 
followed up by an August 2007 SSOC in, representing VA action 
that served to render any pre-adjudicatory notice error non-
prejudicial.  Vazquez-Flores, slip op. at 9.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in January 2007, 
March 2007, and April 2007. 

Finally, the veteran was advised of her right to a hearing 
before the RO and/or before the Board, but she waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of scars status post 
cesarean section and multiple lapartomies. 


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

An August 2002 RO rating decision granted the veteran service 
connection and an initial 10 percent disability rating for 
her service-connected scars, status post cesarean section and 
multiple lapartomies.  A September 2003 DRO decision reduced 
the veteran's service-connected scar disability rating to a 
noncompensable rating, effective July 30, 2003.  However, an 
October 2003 DRO decision restored the 10 percent disability 
rating effective July 30, 2001, the original effective date.  
Therefore, the Board will examine the veteran's scars back to 
the original effective date, July 30, 2001. 

The veteran has been rated under the diagnostic criteria for 
evaluating skin disorder, 38 C.F.R. § 4.118, Diagnostic Code 
7804.  

The Board notes that during the pendency of this appeal, the 
diagnostic criteria for evaluating skin disorders, including 
38 C.F.R. § 4.118, Diagnostic Code 7801, have been 
substantially revised.  These revisions were effectuated as 
of August 30, 2002.
See 67 Fed. Reg. 49,590 - 49,599 (2002), codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-05 (2005).  There is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

Under the rating criteria for scars in effect prior to August 
30, 2002, a 10 percent rating is the only rating assignable 
under Diagnostic Codes 7803 and 7804, respectively, for 
superficial, poorly nourished scars with repeated ulceration, 
or for superficial scars which are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2002).  Scars may be evaluated on the basis of 
any related limitation of function of a bodily part that they 
affect.  38 C.F.R. 4.118, Diagnostic Codes 7805 (2002).  The 
Board notes that under the old rating criteria Diagnostic 
Code 7801 dealt with scars and third degree burns. 

Under the revised criteria of 38 C.F.R. § 4.118 Diagnostic 
Code 7804 provides a 10 percent rating for superficial scars 
that are painful on examination.  Note (1) to Diagnostic Code 
7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 
10-percent rating will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic 
Code 7804 also directs the rater to see 38 C.F.R. § 4.68 
(amputation rule).  38 C.F.R. § 4.118. 

However, the Board notes that Diagnostic Code 7801 is also 
relevant to this case.  
Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq. cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7801 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

In May 2002 the veteran had a VA neuron examination, VA scar 
examination, and a VA gynecology examination.  It was noted 
the veteran had 2 scars, one on her midline and a painful 
cesarean scar.  In addition, it was noted the veteran had 
chronic pelvic pain. 

At the July 2003 VA examination the veteran stated that once 
a week she had a dull pain on the left side of her lower 
abdomen.  A vertical scar, a horizontal scar, and a 
lapropetomy scar were noted on the lower abdomen; the scars 
were also noted to be well healed. 

At the veteran's January 2007 VA examination it was noted the 
veteran's 1 cm.  scar on the left upper quadrant was not 
painful to touch.  Also noted were scars around the veteran's 
belly button, a 16 cm. long scar that was along the middle 
from the umbilicus down to the pubic region, and 17 cm. semi-
lunar moon shaped scar on the pubic symphysis.  The scars 
were not painful on examination; however, the veteran stated 
that there was pain on the inside when the cesarean scar was 
touched.  There was adherence to the underlying tissue of the 
scar of the cesarean section, but the midline scar did not 
have any adherence to underlying tissue.  The scars seemed to 
be deep but there was no inflammation, edema, or keloid 
formation.  They were not unstable and there was no elevation 
or depression of the surface contour of the scars on 
palpation.  The scars were not irregular, atrophic, shiny, or 
scaly.  The VA examiner noted the scars felt the same as the 
veteran's stretch marks and the colors were not different 
then the rest of the abdominal area.  There was no area of 
induration and inflexibility of the skin in the area of the 
scar.  

The VA examiner stated that the veteran did not have too many 
problems except itching and numbness of the scars; however, 
the veteran stated she had problems inside as a result of her 
scars, especially during sexual intercourse and bowel 
movements. 

At the veteran's March 2007 VA examination she reported that 
the scars externally did not bother her too much; however, 
internally she had a lot of discomfort and pain as a result 
of the surgeries.  She reported that the inside of her 
stomach hurt during intercourse and there was extreme pain on 
the left side of her abdominal area.  In addition, her 
abdomen hurt when she went to the bathroom and that when she 
passed gas she felt something move inside her belly.  The VA 
examiner stated the veteran had abdominal pain status post 
multiple surgeries and problems with pain during intercourse 
secondary to adhesions and residuals of the chronic pelvic 
pain.  

The veteran was referred in April 2007 for an examination for 
dyspareunia.  The examiner stated that the veteran's 
complaints were consistent with pain caused by adhesions.  
The examiner opined that her symptoms were more likely than 
not related to her previous surgical procedures. 

After review of the veteran's statements and VA examinations, 
the Board finds that the service-connected scars, status post 
cesarean section and multiple lapartomies do not meet the 
criteria for the higher 20 percent disability rating, since 
her scar though deep, is not in an area or areas exceeding 12 
square inches (77 sq. cm.).  The Board notes that the veteran 
was originally granted a 10 percent disability rating under 
Diagnostic Code 7804; however, that 10 percent rating is the 
maximum rating under Diagnostic Code 7804.  In addition, the 
Board finds that the veteran should be rated under the 
revised Diagnostic Code 7801 since the VA examinations found 
that her scars were located other than her head, face, or 
neck and that it was a deep scar. 

The Board notes that in an August 2007 RO rating decision the 
veteran was granted service connection with an initial 10 
percent disability rating for constipation due to pelvic 
adhesions secondary to service-connected disability of total 
abdominal hysterectomy with bilateral salpingoohorectomy, 
effective July 30, 2001.    

Based on this record, the Board finds that the claim for an 
initial rating higher than 10 percent for the service-
connected scars, status post cesarean section and multiple 
lapartomies, must be denied.  


ORDER

An initial rating higher then 10 percent for the service-
connected scars, status post cesarean section and multiple 
lapartomies is denied. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


